United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bloomingdale, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin L. Card, for the appellant1
No appearance, for the Director

Docket No. 16-1892
Issued: October 27, 2017

Oral Argument April 27, 2017

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 22, 2016 appellant, through his representative, filed a timely appeal from
an August 30, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that the April 1, 2014
loss of wage-earning capacity decision should be modified.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal and at oral argument, appellant’s representative asserted that the modified
sales retention team (SRT) position offered to appellant was not a bona fide position and
therefore did not meet the necessary criteria for a wage-earning capacity decision. He argues
that the record supported that the SRT program was temporary in nature, that it was solely for
injured workers, and that it was not available in the open labor market.
FACTUAL HISTORY
Appellant, then a 48-year-old city carrier, injured his right shoulder on January 8, 2010
when he slipped on ice and fell while delivering mail. His normal duty station was in
Bloomington, Illinois. OWCP accepted sprain of shoulder and upper arm, supraspinatus, right.
Appellant received intermittent compensation until August 5, 2010, when he stopped work. He
underwent right shoulder surgeries on August 31 and October 12, 2010. OWCP paid appellant
wage-loss compensation benefits and returned to a part-time modified position on June 23, 2011.
OWCP accepted a recurrence of disability and on September 13, 2011, appellant was placed on
the periodic compensation rolls.
In July 2012 OWCP referred appellant to Dr. James Elmes, a Board-certified orthopedic
surgeon, for a second opinion examination to determine his work capacity. Based on Dr. Elmes’
reports dated July 26, September 13, and November 13, 2012, OWCP expanded the accepted
conditions to include rotator cuff tear, right shoulder, and disorder of bursae and tendons in the
right shoulder region, unspecified, right.
Appellant briefly returned to modified duty in February 2013. OWCP accepted a
March 26, 2013 recurrence of disability, and appellant was returned to the periodic rolls.
On June 27, 2013 OWCP expanded the accepted conditions to include sprain of neck,
cervical spondylosis without myelopathy, and spinal stenosis in cervical region.
On October 3, 2013 the employing establishment offered appellant a full-time modified
city carrier -- SRT position, effective January 6, 2014, at the Fox Valley, Illinois, site. The daily
job duties were described as customer service telesales, educate customers on new products and
services, research single package, look up issues through eService in customer service database,
and assist with small business service issues. The position was sedentary, seated at a computer
performing tasks involving use of fingers and hand while using mouse/keyboard to look up
customer information and research telephone inquiries for eight hours daily. It required no
lifting, carrying, pushing, or pulling. Appellant accepted the offer on December 11, 2013 and
began the modified position on January 6, 2014.
OWCP obtained pay rate information from the employing establishment following
appellant’s commencement of work on January 6, 2014.
By decision dated April 1, 2014, OWCP found that appellant’s actual earnings in the
modified city carrier position fairly and reasonably represented his wage-earning capacity with
zero loss.
On August 21, 2014 appellant, through then counsel, requested reconsideration. He
asserted that the position to which appellant returned on January 6, 2014 was temporary and not
a permanent position. Two employing establishment Assignment Orders (PS Form 1723),
2

signed by appellant on January 6 and July 7, 2014 were attached. The former indicated that the
job ran from January 6 to July 4, 2014, and that the latter indicated that it ran from June 28 to
November 7, 2014.
OWCP requested additional information from the employing establishment on
September 10, 2014. E-mail correspondence from an employing establishment’s manager of
health and resource management dated October 7, 2014 indicated that a PS Form 1723, an
employing establishment assignment order,3 was issued for all assignments that were not an
employee’s regular-duty assignment, and, in this case, it was also used for security clearance for
database systems needed for assignments that required headquarters approval. She continued
that these were done in six-month intervals, even though the assignment could be for an
indefinite period of time. The manager advised that appellant’s January 6, 2014 job assignment
remained in effect, but that a new PS Form 1723 assignment order was required every six
months.
In a merit decision dated November 21, 2014, OWCP denied modification of the April 1,
2014 wage-earning capacity determination. It noted that the PS 1723 forms were administrative
formalities and that appellant continued to perform the duties of the January 6, 2014 job offer.4
On November 10, 2015 appellant, through his representative,5 requested reconsideration
of the November 21, 2014 decision. In support he forwarded correspondence from the
employing establishment to NALC dated October 19, 2012 providing that, beginning in
January 2013, a pilot sales test team would be established and would be staffed with supervisory
personnel and employees on the periodic FECA compensation rolls. Correspondence dated
October 19, 2012 to May 29, 2014 noted that the pilot program had been named the SRT and
listed sites where the pilot program was ongoing. This listing included the Fox Valley site in
Aurora, Illinois. October 19, 2012 correspondence indicated that the team would be staffed with
supervisory personnel and employees on FECA’s periodic compensation rolls whose duty station
of record was within the local commuting area of a pilot program location. The program was
scheduled to begin in January 2013 and continue for approximately one year, with possible
expansion to other locations, noting that test results would be used to determine the viability and
effectiveness of the concept.6 Each letter indicated that it remained a pilot program. On
January 31 and May 29, 2014 the employing establishment indicated that the pilot test was
continuing. On May 29, 2014 it further explained that newly injured employee’s with an
accepted OWCP claim would also be eligible for the SRT positions.

3

As noted, a PS Form 1723 is used by the employing establishment for temporary assignments and is valid for
six months.
4

On April 7, 2015 appellant was granted a schedule award for 12 percent right upper extremity permanent
impairment. He filed a claim for an additional schedule award on June 15, 2016 which is not presently before the
Board.
5

Appellant was briefly represented by local union representative from Illinois. On August 1, 2015 he authorized
the representation of Kevin Card, of the National Association of Letter Carriers (NALC).
6

The correspondence explained that during the test, employees assigned to the SRT would perform a variety of
sales and marketing related duties including, but not limited to: contacting customers for follow-up outreach after a
sale, customer retention support, and telesales up-selling with previously identified customers.

3

The representative asserted that the modified position offered appellant in the Fox Valley
SRT site was not a bona fide position because it was a test program solely for injured workers,
and had always been considered a nonclassified, temporary employment which the employing
establishment could cancel at any time. He continued that, when a postal employee was formally
assigned to a classified position, the employing establishment would issue a PS Form 50,
Notification of Personnel Action, not a PS Form 1723, which was a notification for a temporary
six-month assignment. The representative maintained that this reflected the temporary nature of
the SRT assignment and did not meet the qualifications for which a loss of wage-earning
capacity decision could be applied. He noted that appellant’s PS Form 50’s reflected that he was
still employed at the Bloomingdale, Illinois post office, and provided copies of appellant’s PS
Form 50’s dated February 25, 2013 through November 15, 2014. As such, the representative
asserted that the April 1, 2014 decision was in error and should be modified.
In a merit decision dated August 30, 2016, OWCP denied modification of the April 1,
2014 determination. It found that the January 6, 2014 position was not makeshift, was not
designed to meet appellant’s specific needs, and that there was no evidence that it could or would
be arbitrarily eliminated.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his or her duty.7 Disability means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.8
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.9 OWCP procedures at section 2.1501 contain
provisions regarding the modification of a formal loss of wage-earning capacity.10 The relevant
part provides that a formal loss of wage-earning capacity will be modified when: (1) the original
rating was in error; (2) the claimant’s medical condition has materially changed; or (3) the
claimant has been vocationally rehabilitated.11
OWCP’s procedures provide that factors to be considered in determining whether the
claimant’s work fairly and reasonably represents his or her wage-earning capacity include the
kind of appointment, that is, whether the position is temporary, seasonal or permanent, and the

7

5 U.S.C. § 8102(a).

8

20 C.F.R. § 10.5(f).

9

Katherine T. Kreger, 55 ECAB 633 (2004).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity, Chapter
2.1501 (June 2013).
11

Id. at § 2.1501.3(a).

4

tour of duty, that is, whether it is part time or full time.12 Further, a makeshift or odd-lot position
designed for a claimant’s particular needs will not be considered suitable.13
ANALYSIS
The Board finds that the April 1, 2014 wage-earning capacity determination must be
reversed because, at the time the employing establishment offered appellant the SRT position on
October 3, 2013, he had no expectation that the position was permanent.14
As noted above, OWCP’s procedures provide that one of the factors to be considered in
determining whether a claimant’s work duties fairly and reasonably represents his or her wageearning capacity includes whether the position was temporary.15 With the present appeal and at
oral argument, appellant’s representative asserts that, as the SRT position was temporary, the
April 1, 2014 LWEC decision was erroneous. He did not assert that appellant’s medical
condition had materially changed or that he had been vocationally rehabilitated.
The evidence of record includes employing establishment correspondence explaining that
the SRT concept was a pilot program, including at the Fox Valley site. October 19, 2012
correspondence indicated that the team would be staffed with supervisory personnel and
employees on FECA’s periodic compensation rolls whose duty station of record was within the
local commuting area of a pilot program location. The program was scheduled to begin in
January 2013 and continue for approximately one year. This correspondence establishes that
when the employing establishment began the SRT program, it was temporary in nature. As late
as May 29, 2014, well after the position was offered appellant on October 3, 2013, the employing
establishment indicated that the SRT program continued as a pilot program. The record does not
establish that the SRT assignment was formally classified as permanent.16
Employing establishment PS 1723 forms (temporary assignment forms), signed by
appellant on January 6 and July 7, 2014, September 18, 2015, and February 28 and August 15,
2016, reflect that each of these forms was for a position that lasted six months. While the
employing establishment indicated that these forms were merely assignment orders that were
required every six months, even though the assignment could be for an indefinite period of time,
the record also includes employing establishment notices of personnel action dated March 8,
September 9, and November 15, 2014. Each of these indicated that appellant’s duty station was
the Bloomington, Illinois, post office and not the Fox Valley SRT site.
A basis for modifying an LWEC determination is to establish that the original decision
was in error.17 The Board finds that, under the facts of this case, as the modified assignment
12

Id. at Chapter 2.815.5.c(1).

13

Id. at Chapter 2.815.5.c(2)(a).

14

See D.M., Docket No. 16-0244 (issued April 5, 2016).

15

Id. at Chapter 2.815.5.c(1).

16

See M.I., Docket No. 14-1784 (issued August 21, 2015).

17

Id. at § 2.1501.3(a); see P.G., Docket No. 14-1797 (issued September 16, 2015).

5

upon which the LWEC determination was made was temporary in nature, the April 1, 2014
LWEC decision was erroneous and did not fairly and reasonably represent appellant’s wageearning capacity. Thus, appellant met his burden of proof to establish that the April 1, 2014
LWEC decision should be modified.
The Board, however, notes that since appellant’s salary in the SRT position was greater
than his weekly pay rate when injured, he has no disability as defined under FECA.18
CONCLUSION
The Board finds that, as the position on which the April 1, 2014 LWEC was based was
erroneous, appellant met his burden of proof to establish that the LWEC decision should be
modified.19
ORDER
IT IS HEREBY ORDERED THAT the August 30, 2016 decision of the Office of
Workers’ Compensation Programs is reversed, as modified.
Issued: October 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Under FECA, the term “disability” means the incapacity, because of an employment injury, to earn the wages
that the employee was receiving at the time of injury. 20 C.F.R. § 10.5(f); see S.R., Docket No. 14-1154 (issued
December 15, 2014).
18

19

Appellant’s earnings in the erroneous position, however, preclude him from receiving disability compensation.

6

